DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP20382176.4, filed on 3/11/2020.

Information Disclosure Statement
The information disclosure statement submitted on 7/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission received 7/29/2022 has been entered.

Response to Arguments
Applicant's arguments filed 7/29/2022 have been fully considered but they are directed towards newly amended claim language.

Regarding Rejections under 35 U.S.C. § 103, 
Applicant contends that the cited prior art fails to disclose newly amended limitations of independent claims 1 and 16, including: “wherein the at least one opening for receiving the connector-adapter is in the first chamber and the image sensor is positioned in the second chamber, and wherein the insulating member wraps only around a portion of the electronics carrier leaving a remaining portion of the electronics carrier free from contacting the insulating member.”

Applicant contends:
“Brzobohaty provides a device for advanced image analysis, such a device does not provide an insulating member that wraps only around a portion of the electronics carrier leaving a remaining portion of the electronics carrier free from contacting the insulating member” (Remarks of 7/29/2022; page 6)
While Applicant’s points are understood, Brzobohaty is not relied upon for a teaching of this limitation.

“Sugiyama provides a composite material that is in the form of a liquid.  In contrast, Brzobohaty provides a thermal insulation partition 3 which is “made of a sufficiently rigid material”.  (See, paragraph [0016]).  Thus, in this regard one skilled in the art would not replace the rigid based thermal insulation partition 3 with a liquid based composite material as disclosed in Sugiyama.” (Remarks of 7/29/2022; page 8)
While Applicant’s points are fully understood, the Examiner respectfully disagrees.
Sugiyama, paragraph [0054] discloses that the composite material is liquid and fluid before curing (solidification), and is cured (solidified) by heating of one liquid or by mixing or heating of two liquids.
Sugiyama, paragraph [0056] notes that the composite material after curing (solidification) has an insulating property.
Sugiyama hence clearly teaches a solidified insulating material.

“Further, the combination of Sugiyama to Brzobohaty and Drotleff would fail to yield the presently claimed insulating member that wraps only around a portion of the electronics carrier leaving a remaining portion of the electronics carrier free from contacting the insulating member.  Specifically, the liquid resin (e.g., the insulating member) of Sugiyama is required to be wrapped around both sides of the electronics carrier and should not contact a remaining portion of the electronics carrier.  This aspect may not be achieved given that Sugiyama utilizes a liquid resin and the manner in which such resin may be dispensed cannot be controlled.” (Remarks of 7/29/2022; pages 8-9)
While Applicant’s points are fully understood, the Examiner respectfully disagrees.
Initially, the Examiner addresses Applicant’s argument that Sugiyama is required to be wrapped around both sides of the electronics carrier and should not contact a remaining portion of the electronics carrier.  Sugiyama’s disclosure is not limited so as to teach an insulating member “wrapping around both sides” of an electronics carrier.  This is clearly illustrated in at least Figs. 25A-25B, and paragraph [0180] wherein it is noted that “it is recommendable to cause the composite material not to contact the imaging element (to cause the composite material not to fill the surroundings of the imaging element).  By this, it is interpreted that the insulating material may be placed per a user’s particular given requirement.  
Secondly, the Examiner addresses the instant claim language of “wherein the insulating member wraps only around a portion of the electronics carrier leaving a remaining portion of the electronics carrier free from contacting the insulating member.”
The current language does not preclude an interpretation such that the insulating member may wrap only around a surface portion of the electronics carrier (emphasis added).
In particular, the Examiner notes that a “portion” of the electronics carrier is broad language, and may be openly interpreted in a variety of ways.
As per the rejection below, an interpretation of Drotleff’s Annotated Fig. 2.1 is taken such that the insulating member is as an O-ring, which “wraps around” a surface portion of the electronics carrier in a circle.  Merriam-Webster defines “wrap” as “surround, envelop”, “to coil, fold drawn, or twine around something”, “to wind, coil, or twine so as to encircle or cover something”.

See the rejection below for how the cited art in light of existing references reads on the newly amended language as well as the examiner’s interpretation of the cited art in view of the presented claim set.
	                       

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-9, 11, 14-19, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Brzobohaty et al. (US 20210021747 A1; priority to PCT/CZ2019/050012, filed 3/22/2019) (hereinafter Brzobohaty) in view of Drotleff et al. (WO 2006136208 A1; machine translation provided herewith) (hereinafter Drotleff).
Regarding claim 1, Brzobohaty discloses:
A camera assembly for a motor vehicle, the camera assembly comprising: [See Brzobohaty, abstract discloses a camera block disposed in a housing module.  See MPEP 2111.02 (II) “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").  Further, as the preamble language does not serve as antecedent basis for language in body of the claim, the particular use-case of “a motor vehicle” is considered intended use, and does not have patentable weight.]
a housing having at least one opening for receiving a connector-adapter; [See Brzobohaty, Figs. 1, 2 illustrate a housing (8, 61); See Brzobohaty, Figs. 1-3, and ¶ 0065 discloses that a mounting cap 27 is provided with an aperture (opening) for a GPIO connector (connector-adapter) providing signal communication with external devices and with an aperture for a power connector that provides power supply from an external source, such as from electrical network] 
Brzobohaty does not appear to explicitly disclose:
an image sensor being directly connected to an electronics carrier that is provided within the housing; and 
an insulating member fitted within the housing defining therein at least a first chamber and a second chamber, the insulating member being arranged such that the electronics carrier is intersected by the insulating member preventing matter from passing from the first chamber to the second chamber, 
wherein the at least one opening for receiving the connector-adapter is in the first chamber and the image sensor is positioned in the second chamber, and
wherein the insulating member wraps only around a portion of the electronics carrier leaving a remaining portion of the electronics carrier free from contacting the insulating member.
However, Drotleff discloses:
an image sensor being directly connected to an electronics carrier that is provided within the housing; and [See Drotleff, ¶ 0062 discloses that the camera arrangement has an image sensor (112) which is applied to an electronics mount (114) in the form of a printed circuit board.  The image sensor (112), which in this embodiment can be a CCD chip, is connected to conductor tracks via electrical contacts.  See Drotleff, Fig. 2 illustrates the image sensor being directly connected to the electronics carrier.  More so, Drotleff, ¶ 0084, and Fig. 2 illustrates sensor sealing element (134) provided between the optics section (112) and the electronics mount (114).  It is designed as a rubber/elastomeric O-ring, and prevents environmental contaminants such as dust, or other undesirable characteristics, such as humidity or splashing water from getting to the image sensor (112) along the connection between electronics mount (114).]
an insulating member fitted within the housing defining therein at least a first chamber and a second chamber, [See Drotleff, Annotated Fig. 2.1 (provided below) illustrates an insulating material (134) defining a “media-tight” seal of a “sensor chamber” (140) against environmental influences such as dust, and water; See Drotleff, ¶ 0028, 0037, 0068, 0077-0078 discloses that a sensor sealing element is arranged between an “optical section” and an “electronics carrier”.]
the insulating member being arranged such that the electronics carrier is intersected by the insulating member preventing matter from passing from the first chamber to the second chamber, [See Drotleff, ¶ 0028 discloses that rubber sealing elements may be used to provide a media-tight sealing of the sensor space (140) from the electronics carrier (or, electronics “chamber” per Annotated Fig. 2.1 for explanation purposes).  Particularly, that a plurality/combination of sealing elements may be provided.  Examiner’s Note: Merriam-Webster defines “intersect” as “to meet and cross at a point”, or “to share a common area”.  The cross-section illustrated in Annotated Fig. 2.1 (provided below) shows insulating/sealing member (134) intersecting or sharing a common area at a point on the printed circuit board or “electronics carrier” (114).]
wherein the at least one opening for receiving the connector-adapter is in the first chamber and the image sensor is positioned in the second chamber, and [See Drotleff, Annotated Fig. 2.1 (provided below) illustrates element (152); See Drotleff, ¶ 0074 discloses that a plug connection (152) is provided.  Note that the opening for receiving the plug is in the “first chamber” and an image sensor (112) is in the sensor chamber (140).] 
wherein the insulating member wraps only around a portion of the electronics carrier leaving a remaining portion of the electronics carrier free from contacting the insulating member. [See Drotleff, ¶ 0028 discloses that rubber sealing elements may be used to provide a media-tight sealing of the sensor space (140) from the electronics carrier (or, electronics “chamber” per Annotated Fig. 2.1 for explanation purposes).  Particularly, that a plurality/combination of sealing elements may be provided; See Drotleff, ¶ 0068 discloses that the sensor sealing element is designed as an O-ring.  When viewing the Annotated Fig. 2.1 (provided below), the insulating member 134 would correspondingly wrap around an “o-shaped” portion of the electronics carrier (114), wherein any portion not touching the insulating member would clearly be “free from contact” with the insulating member.]


    PNG
    media_image1.png
    503
    911
    media_image1.png
    Greyscale

Annotated Fig. 2.1
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Brzobohaty to add the teachings of Drotleff in order to provide a compression sealing for an image sensor resilient against dust, humidity, or other undesirable precipitation. (Drotleff, ¶ 0068)

Regarding claim 2, Brzobohaty in view of Drotleff discloses all the limitations of claim 1.
Brzobohaty discloses:
wherein a portion of the electronics carrier located in the first chamber is electrically connected to a portion of the electronics carrier located in the second chamber. [See Brzobohaty, Fig. 1, 2 illustrates an electronics carrier (printed circuit board element “5”) having a portion in a first “camera block” (1) and a portion in a second “process block” (2), wherein the PCB is clearly continuously provided between the two blocks and is thus electrically connected as such; See Brzobohaty, ¶ 0037, 0071 discloses providing sealings preventing ingress of dust, solids, particles, and liquids arranged at the thermal insulation partition and joints of individual housings.]

Regarding claim 3, Brzobohaty in view of Drotleff discloses all the limitations of claim 1.
Brzobohaty discloses:
wherein the electronics carrier is positioned such that the image sensor is in the second chamber and wherein the at least one opening for receiving a connector-adapter is located in the first chamber. [See Brzobohaty, Fig. 2 illustrates the image sensor element 11 being in a “second” chamber (a camera block “2”); See Brzobohaty, ¶ 0072, Fig. 3g discloses that thermal insulation inserts are arranged in the thermal insulation partition on both sides.]

Regarding claim 4, Brzobohaty in view of Drotleff discloses all the limitations of claim 1.
Brzobohaty discloses:
wherein the housing comprises at least a first housing part and a second housing part. [See Brzobohaty, Fig. 2 illustrates an insulating member (3), which defines a “process block” (2) and a “camera block” (1), defining a “first” housing part and “second” housing part, respectively; See Brzobohaty, ¶ 0057-0060, discloses a camera block housing is fastened on one side to the thermal insulation partition which separates the camera block from the process block, wherein the bond is formed by an adhesive bond.]

Regarding claim 5, Brzobohaty in view of Drotleff discloses all the limitations of claim 4.
Brzobohaty discloses:
wherein insulating member includes at least a first layer positioned in the first housing part and a second layer positioned in the second housing part. [See Brzobohaty, Figs. 2, and 3g illustrate insulating inserts (50) positioned on either side of an opening (4b) which delineates a camera block (1) from a process block (2); See Brzobohaty, ¶ 0072 discloses particularly that thermal insulation inserts are arranged in the thermal insulation partition on both sides.]

Regarding claim 6, Brzobohaty in view of Drotleff discloses all the limitations of claim 1.
Brzobohaty discloses:
wherein the insulating member is arranged to contact inner walls of the housing and the electronics carrier. [See Brzobohaty, ¶ 0072 discloses that an aperture in the thermal insulation partition is provided with a pair of thermal insulation inserts 50, thereby forming a double-bend connection channel in the thermal insulation partition, as shown in FIG. 3e. The thermal insulation inserts 50 are arranged in the thermal insulation partition on both sides as shown in FIG. 3f. If desired, the embodiment of the thermal insulation inserts 50 may be different on either side, or the connecting aperture in the thermal insulation partition may be configured to accommodate only one thermally insulating insert 50; See Brzobohaty, ¶ 0037, 0071, Figs. 1d, 2, 3a, 3b, 3g discloses providing sealings preventing ingress of dust, solids, particles, and liquids arranged at the thermal insulation partition and joints of individual housings, and more so that the insulating member contacts interior segments of each of the camera block and process block.]

Regarding claim 7, Brzobohaty in view of Drotleff discloses all the limitations of claim 5.
Brzobohaty discloses:
wherein the electronics carrier is sandwiched between the first layer and the second layer of the insulating member. [See Brzobohaty, Fig. 3g illustrates the electronics carrier 37 being “sandwiched” between at least two insulating inserts (50).]

Regarding claim 8, Brzobohaty in view of Drotleff discloses all the limitations of claim 5.
Brzobohaty discloses:
wherein a distance (L) between oppositely facing surfaces of the first layer and the second layer of the insulating member is equal to or less than a thickness (t) of the electronics carrier. [See Brzobohaty, ¶ 0072 discloses a thermal insulation partition is provided with a pair of thermal insulation inserts, thereby forming a double-bend connection channel in the thermal insulation partition.  The thermal insulation inserts are arranged in the thermal insulation partition on both sides, but if desired, the embodiment of the thermal insulation inserts may be different on either side, or the connecting aperture in the thermal insulation partition may be configured to accommodate only one thermally insulating insert; See Brzobohaty, Fig. 3g illustrates a thermal insulation insert adapted to achieve the smallest possible thickness – hence the thickness of the insulating inserts being adjustable is understood to be routine and conventional in the art.]

Regarding claim 9, Brzobohaty in view of Drotleff discloses all the limitations of claim 5.
Brzobohaty discloses:
wherein the housing includes at least one protrusion extending towards the electronics carrier to support the first and second layers of the insulating member. [See Brzobohaty, annotated Fig. 3g below illustrates a protrusion which extends downwards towards the PCB/electronics carrier, and which supports first and second layers of the insulating member (50).]


    PNG
    media_image2.png
    316
    145
    media_image2.png
    Greyscale

Annotated Fig. 3g

Regarding claim 11, Brzobohaty in view of Drotleff discloses all the limitations of claim 1.
Brzobohaty discloses:
wherein the insulating member is arranged perpendicular to the electronics carrier. [See Brzobohaty, Fig. 1d, 2 clearly illustrate the insulating member (3) as being perpendicular to the electronics carrier 21, 5.]

Regarding claim 14, Brzobohaty in view of Drotleff discloses all the limitations of claim 1.
Brzobohaty discloses:
wherein the at least one opening in the housing is arranged for receiving a connector-adapter such that a longitudinal axis (y) of the connector-adapter is substantially perpendicular to an optical axis (x) of a lens assembly. [See Brzobohaty, Figs. 1, 1d illustrate a lens element 10, and image sensor 11 forming a “vertical” optical axis parallel to the insulating member 3; See Brzobohaty, Fig. 2 illustrates a further embodiment with connector-adaptor (18/19) provided at the rear panel of “process block” 2, wherein the optical axis of Fig. 1 would be perpendicular as applied in said embodiment of Fig. 2]

Regarding claim 15, Brzobohaty in view of Drotleff discloses all the limitations of claim 1.
Brzobohaty discloses:
comprising depositing insulating material within a housing to form an insulating member and fitting of the electronics carrier inside the housing such that the electronics carrier is intersected by the insulating member. [See Brzubohaty, ¶ 0027 discloses during assembly, the inner space of the slot can be relatively easily filled with air-flow-preventing material, for example polyurethane foam. It is an advantage of the invention that the connecting aperture in the thermal insulation partition is designed as a channel with the greatest length possible, which can be additionally provided with thermal insulation.]

Regarding claim 16, this claim recites analogous limitations to claim 1, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.
Further, claim 16 recites the following limitations which are not explicitly found from claim 1, but are addressed as follows: 
Drotleff discloses:
an insulating member positioned within the housing defining therein at least a first chamber and a second chamber, [See Drotleff, Annotated Fig. 2.1 (provided below) illustrates an insulating material (134) defining a “media-tight” seal of a “sensor chamber” (140) against environmental influences such as dust, and water; See Drotleff, ¶ 0028, 0037, 0068, 0077-0078 discloses that a sensor sealing element is arranged between an “optical section” and an “electronics carrier”.]
wherein the insulating member intersects with the electronics carrier to prevent matter from passing from the first chamber to the second chamber. [See Drotleff, ¶ 0028 discloses that rubber sealing elements may be used to provide a media-tight sealing of the sensor space (140) from the electronics carrier (or, electronics “chamber” per Annotated Fig. 2.1 for explanation purposes).  Particularly, that a plurality/combination of sealing elements may be provided.  Examiner’s Note: Merriam-Webster defines “intersect” as “to meet and cross at a point”, or “to share a common area”.  The cross-section illustrated in Annotated Fig. 2.1 (provided below) shows insulating/sealing member (134) intersecting or sharing a common area at a point on the printed circuit board or “electronics carrier” (114).]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 17, Brzobohaty in view of Drotleff discloses all the limitations of claim 16.
Brzobohaty discloses:
wherein a portion of the electronics carrier located in the first chamber is electrically connected to a portion of the electronics carrier located in the second chamber. [See Brzobohaty, Fig. 1, 2 illustrates an electronics carrier (printed circuit board element “5”) having a portion in a first “camera block” (1) and a portion in a second “process block” (2), wherein the PCB is clearly continuously provided between the two blocks and is thus electrically connected as such; See Brzobohaty, ¶ 0037, 0071 discloses providing sealings preventing ingress of dust, solids, particles, and liquids arranged at the thermal insulation partition and joints of individual housings.]

Regarding claim 18, Brzobohaty in view of Drotleff discloses all the limitations of claim 16.
Brzobohaty discloses:
wherein the electronics carrier is positioned such that the image sensor is in the second chamber and wherein the at least one opening for receiving a connector-adapter is located in the first chamber. [See Brzobohaty, Fig. 2 illustrates the image sensor element 11 being in a “second” chamber (a camera block “2”); See Brzobohaty, ¶ 0072, Fig. 3g discloses that thermal insulation inserts are arranged in the thermal insulation partition on both sides.]

Regarding claim 19, Brzobohaty in view of Drotleff discloses all the limitations of claim 16.
Brzobohaty discloses:
wherein the housing comprises at least a first housing part and a second housing part. [See Brzobohaty, Fig. 2 illustrates an insulating member (3), which defines a “process block” (2) and a “camera block” (1), defining a “first” housing part and “second” housing part, respectively; See Brzobohaty, ¶ 0057-0060, discloses a camera block housing is fastened on one side to the thermal insulation partition which separates the camera block from the process block, wherein the bond is formed by an adhesive bond.]

Regarding claim 23, Brzobohaty in view of Drotleff discloses all the limitations of claim 1.
Drotleff discloses:
wherein the first chamber is completely sealed from the second chamber to prevent the matter from passing from the first chamber to the second chamber. Drotleff, ¶ 0084, and Fig. 2 illustrates sensor sealing element (134) provided between the optics section (112) and the electronics mount (114).  It is designed as a rubber/elastomeric O-ring, and prevents environmental contaminants such as dust, or other undesirable characteristics, such as humidity or splashing water from getting to the image sensor (112) along the connection between electronics mount (114).]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 24, this claim recites analogous limitations to claim 1, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.
Further, claim 24 recites the following limitations which are not explicitly found from claim 1, but are addressed as follows: 
Drotleff discloses:
and for enabling the connector-adapter to extend outwardly away from the housing; [See Drotleff, ¶ 0073-0074 discloses a plug-side housing half-shell, wherein a plug connection (152) is provided with which the electronic carrier (114) can be contacted by the plug-side housing half-shell (146).  Drotleff, Fig. 2 illustrates the plug connector (152) extending outside and away from housing (146).
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brzobohaty in view of Drotleff in view of Paavola et al. (US 20020051073 A1) (hereinafter Paavola).
Regarding claim 12, Brzobohaty in view of Drotleff discloses all the limitations of claim 1.
Brzobohaty discloses fixing process block and camera blocks to a thermal insulation partition by means of a glued joint, but does not appear to explicitly disclose:
wherein the insulating member is made of one of a non-electrically conductive material having a thermal conductivity of 1-15 W/mK or a material including properties that are stable at a temperature ranging from -40 C⁰ to 150 C⁰.
However, Paavola discloses:
wherein the insulating member is made of one of a non-electrically conductive material having a thermal conductivity of 1-15 W/mK or a material including properties that are stable at a temperature ranging from -40 C⁰ to 150 C⁰. [See Paavola, ¶ 0021 discloses a thermally conductive glue with a heat transfer coefficient of 0.8 W/mK or more; See Paavola, ¶ 0025 discloses that during operation, the temperature of a CCD cell may rise up to 80 degrees Celsius without active heat transfer in which case in known arrangements a good heat resistance also is required of the glue that is used for fastening in steps after the alignment of the CCD cell.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Brzobohaty in view of Drotleff to add the teachings of Paavola in order to provide thermally resilient fastening glue in a high temperature camera housing. (Paavola, ¶ 0025)

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Brzobohaty in view of Drotleff in view of Sugiyama et al. (US 20200098663 A1) (hereinafter Sugiyama).
Regarding claim 21, Brzobohaty in view of Drotleff discloses all the limitations of claim 1.
Brzobohaty in view of Drotleff does not appear to explicitly disclose:
wherein the insulating member is configured to fit, surround, and wrap around a cross-sectional portion of the electronics carrier and electrical components positioned on the electronics carrier leaving no gaps between the insulating member, the electrical components, and the electronics carrier.
However, Sugiyama discloses:
wherein the insulating member is configured to fit, surround, and wrap around a cross-sectional portion of the electronics carrier and electrical components positioned on the electronics carrier leaving no gaps between the insulating member, the electrical components, and the electronics carrier. [See Sugiyama, ¶0137-0139, Fig. 16B discloses a composite material (1006) being placed to fill gaps inside the camera housing, and is thermally connected to (physically in contact with) the electronic parts such as the imaging element (1003), the control circuit (1004), and the battery (1005) inside the housing (1001).  As a result, the spaces inside the imaging apparatus can be filled up without leaving any gap, whereby rises in temperature of the imaging element (1003), temperature inside the imaging apparatus, and temperature at the surface thereof can be restrained.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Brzobohaty in view of Drotleff to add the teachings of Sugiyama in order to restrain rises in temperature of an imaging element inside of a camera module. (Sugiyama, ¶ 0139)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 7848640 B2				Hasegawa
Discloses a camera module containing a thermal insulation separating layer (Fig. 2, element 13).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486